Opinion issued January 16, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00074-CV
____________

GLORIA ALUMANAH, INDIVIDUALLY AND AS PARENT OF RITA
ALUMANAH, BECKY ALUMANAH, EMMANUEL ALUMANAH, AND
SOLOMON ALUMANAH , Appellant

V.

MELODEEN C. BEECHER, Appellee



On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 1999-45151



O P I N I O N
 This is an appeal from a judgment signed on October 30, 2001 after a jury trial. 
A motion for new trial and notice of appeal were timely filed.  The clerk's record was
filed in this Court on March 8, 2002.  The reporter's record has not been filed, and the
court reporter has advised this Court that appellant's counsel told her that her estimate
of the cost of the reporter's record was too expensive and that he did not need it. 
Accordingly, the appeal is proceeding based only on the clerk's record and briefs. 
	Appellant's brief was due on August 30, 2002, but, as of December 5, 2002,
appellant had not filed it.  On December 5, 2002, this Court ordered that unless by
December 16, 2002, appellant (1) filed a reasonable explanation for her failure to
timely file her brief, and (2) filed her brief, the Court would dismiss the appeal for
want of prosecution.  
 Appellant did not file her brief and a reasonable explanation for its late filing
by December 16, 2002, nor has she filed either of those items since then. 
Accordingly, we dismiss appellant's appeal for want of prosecution.  See Tex. R.
App. P. 38.8(a)(1), 42.3(b),(c).
	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.
Do not publish.